TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00110-CV



                Patricia Scott d/b/a Armor Farm and Ranch Supply, Appellant

                                                  v.

                                     Wayland Raley, Appellee



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 03-038-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


                             MEMORANDUM OPINION

                Appellant Patricia Scott filed a notice of appeal on March 2, 2004. Her brief was due

on May 7, 2004. On May 24, 2004, appellant was notified that her brief was late, and given until

June 4, 2004, to respond. See Tex. R. App. P. 38.8(a)(1) (failure to file brief can result in dismissal

for want of prosecution). The notice informed appellant that failure to respond would result in

dismissal of the appeal. To date, appellant has not responded in any way to that notice. Accordingly,

we dismiss the appeal for want of prosecution. Id.; Tex. R. App. P. 42.3(b) (dismissal for want of

prosecution).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Prosecution

Filed: July 29, 2004